  Case: 1:16-cv-02287 Document #: 233 Filed: 01/02/20 Page 1 of 4 PageID #:2521




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                           )
  DAVID A. DEWAR,                          )
                                           )
                Pro se Plaintiff,
                                           )
                                           )
           v.                              )     No. 16 C 2287
                                           )
  TIMOTHY J. FELMON, MICHAEL               )     Judge Virginia M. Kendall
  D. DEVINE, AND CHARLES J.
  LONG,                                    )
                                           )
                Defendants.                )
                                           )


                                       ORDER

       Plaintiff David A. Dewar brought suit against officers Timothy J. Felmon,
Michael D. Devine, Charles J. Long, and the Chicago Police Department. The suit
stemmed from Dewar’s arrest during an altercation with his neighbor regarding
snowblowing. This Court granted summary judgment for Dewar on one count, false
arrest, having concluding that the officers lacked probable cause to arrest Dewar
because his threat to his neighbor was not accompanied by a gesture, as required for
an assault under Illinois law. The Court encouraged the parties to settle on the issue
of damages rather than bring in jurors to put an amount on this dispute. The partis,
however, could not settle on an amount, in significant part because the Plaintiff was
seeking over $2 million for his four hours of detention. On all other counts, this Court
granted summary judgment for the Defendants. (Dkt. 127). On December 2, 2019,
the false-arrest claim proceeded to a jury trial against the defendant-officers solely
on the issue of damages. Dewar proceeded pro se having never sought the assistance
of counsel.

       At trial, Dewar sought both compensatory and punitive damages. At the close
of Dewar’s case, the Defendants moved pursuant to Federal Rule of Civil Procedure
50(a) for judgment as a matter of law as to punitive damages, arguing that Dewar
had not presented evidence to show he was entitled to punitive damages. Dewar was
given an opportunity to respond. This Court agreed with the Defendants and granted
the motion, determining that Dewar had failed to present legally sufficient evidence
to show by a preponderance that the defendant-officers acted recklessly in disregard
of his rights or with malice. See Fed. R. Civ. P. 50(a); Seventh Circuit Pattern Civil
Jury Instruction 7.28. The case proceeded, and the jury ultimately determined that
  Case: 1:16-cv-02287 Document #: 233 Filed: 01/02/20 Page 2 of 4 PageID #:2522




Dewar did not prove by a preponderance of the evidence compensatory damages and
awarded him $1.

       Dewar now moves the Court to reconsider its decision on the Defendants’ Rule
50 motion. (Dkt. 227). The Court interprets this as a motion for a new trial pursuant
to Federal Rule of Civil Procedure 59, on the grounds that the Court erred in granting
the Defendants’ Rule 50 motion and withholding the question of punitive damages
from the jury. “A new trial is appropriate if. . . the trial was in some way unfair to
the moving party.” Lewis v. McLean, 941 F.3d 886, 891 (7th Cir. 2019) (internal
quotation marks omitted); see also Ruiz-Cortez v. City of Chicago, 931 F.3d 592, 602
(7th Cir. 2019), reh’g and reh’g en banc denied (Sept. 16, 2019) (“When errors occurred
and the trial was fundamentally unfair as a result, a new trial is appropriate.”). A
directed verdict under Rule 50(a) is appropriate if, viewing the evidence in the light
most favorable to the non-moving party, “there was no legally sufficient evidentiary
basis for a reasonable jury to find for the non-moving party.” Freeman v. Madison
Metro. Sch. Dist., 231 F.3d 374, 379 (7th Cir. 2000). “In deciding a Rule 50(a) motion,
the court does not make credibility determinations or weigh the evidence.” Surgery
Ctr. at 900 N. Michigan Ave., LLC v. Am. Physicians Assurance Corp., Inc., 922 F.3d
778, 784 (7th Cir. 2019) (internal quotation marks omitted).

       As a preliminary matter, Dewar argues that he was not given an opportunity
to respond or a “Notice of Motion Date set to hear both sides.” (Dkt. 227 at 1). He
appears not to understand that the Rule 50(a) motion was heard during trial, and his
opportunity to respond occurred during trial when the Court asked him what his
response to the motion was. Dewar did respond saying he disputed the motion and
believed the issue should go to the jury.

       In the instant motion, Dewar’s main argument is that he attempted, during
his testimony, to provide the evidence of malice or recklessness required to entitle
him to punitive damages. He states, however, that the Court was prejudiced against
him and did not allow him to provide such testimony, instead calling it hearsay.

       Dewar has cited no record evidence in support of his argument, nor has he
presented a coherent legal argument. That alone is enough to constitute a waiver of
his arguments. See Montano v. City of Chicago, 535 F.3d 558, 567 (7th Cir. 2008)
(affirming the grant of a Rule 50(a) motion where the plaintiff “did not cite to record
evidence or otherwise develop their argument”). Dewar references not being able to
testify about the reason the officers came to arrest him. See Dkt. 227 at 2. Dewar
was repeatedly admonished by this Court during his testimony that he could not
speculate as to others’ motives or reasoning for acting. See Fed. R. Evid. 602. Dewar
did not have personal knowledge regarding the officers’ reasons for their actions, and
his testimony on that subject was therefore inadmissible. Dewar does not otherwise
reference any specific evidentiary error made by the Court.



                                          1
    Case: 1:16-cv-02287 Document #: 233 Filed: 01/02/20 Page 3 of 4 PageID #:2523




       Dewar also argues that he did present sufficient evidence for a jury to find for
him on the question of punitive damages. Specifically, he references that the police
made an “intimidating gesture.” Again, his argument is underdeveloped and does
not cite record evidence.

      Although Dewar does not specify in this motion what that gesture was, at trial,
his mother testified that an officer was swinging handcuffs, purportedly to coerce
Dewar into apologizing to his neighbor. Dewar did not reference this gesture in
responding to Defendants’ 50(a) motion at trial or suggest that it was sufficient to
support a finding of punitive damages.

       Punitive damages are appropriate only if a defendant’s conduct was malicious
or in reckless disregard of the plaintiff’s rights. “Conduct is malicious if it is
accompanied by ill will or spite or is done for the purpose of injuring [the] Plaintiff.”
Seventh Circuit Pattern Civil Jury Instruction 7.28. “Conduct is in reckless disregard
of [the] Plaintiff’s rights if, under the circumstances, [the] Defendant. . . simply did
not care about [the] Plaintiff’s safety or rights.” Id.; see also Woodward v. Corr. Med.
Servs. of Illinois, Inc., 368 F.3d 917, 930 (7th Cir. 2004) (“Punitive damages are
recoverable in § 1983 actions where the defendant had a reckless or callous disregard
to the federally protected rights of others.”).

       Here, as the Court stated on the record, the officers’ conduct needed to be more
than improper, it had to be malicious or in reckless disregard of Dewar’s rights.
Dewar did not provide evidence showing as much. To the contrary—the evidence
presented during Dewar’s case-in-chief was that two of the three defendant-officers
responded to his neighbor’s call that he was being threatened by Dewar. (One
defendant-officer was not even on the scene at the time of the arrest.) The neighbor
told the officers about the threat when they arrived. The officers spoke with both
Dewar and the neighbor to get their versions of events. The evidence also showed
that the officers attempted to peaceably resolve the situation without an arrest by
attempting to get Dewar to apologize to his neighbor, but that the neighbor did not
accept the apology and wanted to press charges. Even accepting as true that an
officer swung his handcuffs, the evidence does not show that the officers’ goal was to
arrest Dewar under any circumstances. Rather, they spoke to all parties and
attempted to resolve the situation without an arrest. While the arrest was ultimately
deemed improper, the evidence showed only that it was motivated by the neighbor’s
complaints and desire to press charges, rather than any malice or recklessness on the
part of the police. 1 Any evidence of malice was between Dewar and his neighbors,



1 Dewar cites only a single case in support of his argument. Not only is that case not binding on this
court, it does not help Dewar’s argument. See McCardle v. Haddad, 131 F.3d 43, 53 (2d Cir. 1997)
(concluding that defendant was not entitled to a punitive-damages instruction because, although the
defendant-officer’s conduct violated the plaintiff’s rights, “the evidence was not sufficient to support a
finding that [the defendant-officer] had acted with malice or any other evil motive”).

                                                    2
  Case: 1:16-cv-02287 Document #: 233 Filed: 01/02/20 Page 4 of 4 PageID #:2524




and the trial was largely focused on airing the grievances between them rather than
focusing on the conduct of the defendant-officers.

      Finally, Dewar also submitted with his motion affidavits from himself, his
brother, and his mother. (Dkt. 229, 230, 231). He argues that these affidavits support
a finding that punitive damages should have been assessed. The time for such
evidence was at trial. Further, these affidavits are largely duplicative of the
testimony offered by these witnesses at trial.

      In sum, Dewar has failed to show that the Court erred in granting the
Defendants’ Rule 50(a) motion regarding punitive damages. The Court therefore
denies Dewar’s motion for a new trial.




                                              ____________________________________
                                              Virginia M. Kendall
                                              United States District Judge
Date: January 2, 2020




                                          3
